Citation Nr: 1447513	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-14 683	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for left knee, right knee, and left foot disorders, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for a left knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of service connection for a right knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of service connection for a left foot disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See May 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle is dismissed.

The appeal of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle is dismissed.



	(CONTINUED ON NEXT PAGE)



The appeal of entitlement to service connection for a left foot disorder, to include as secondary to the service-connected post-operative residuals with scar, fracture of the left ankle is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


